Case 8:19-cr-00162-SCB-CPT Document 1 Filed 04/11/19 Page 1 of 5 PagelD 1

te, en

a

a UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
y CASENO, A ¢r wor 1 24 og

46 U.S.C. §§ 70503(a) and
70506(a) and (b)

ANGEL ABEL QUIJIJE-MERO, and
CARLOS ARMANDO BAILON-MERO,
INDICTMENT
The Grand Jury charges:
COUNT ONE

From an unknown date, continuing through on or about March 31, 2019, |
while upon the high seas on board a vessel subject to the jurisdiction of the
United States, the defendants,

ANGEL ABEL QUIJIJE-MERO, and
CARLOS ARMANDO BAILON-MERO,, “

did knowingly, willfully, and intentionally conspire with each other and other
persons, both known and unknown to the Grand Jury, to distribute and to possess
with intent to distribute five (5) kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance,
and is therefore punished under 21 U.S.C. § 960(b)(1)(B)(ii).

All in violation of 46 U.S.C. §§ 70503(a), 70506(a) and (b), and 21 U.S.C.

§ 960(b)(1)(B)(ii).
Case 8:19-cr-00162-SCB-CPT Document1 Filed 04/11/19 Page 2 of 5 PagelD 2

COUNT TWO
From an unknown date, continuing through on or about March 31, 2019,
while upon the high seas on board a vessel subject to the jurisdiction of the
United States, the defendants,

ANGEL ABEL QUIJIJE-MERO, and
CARLOS ARMANDO BAILON-MERO,,

did knowingly and intentionally aid and abet each other in possessing with intent
to distribute a controlled substance, which violation involved five (5) kilograms or
more of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, and is therefore punished under 21 U.S.C. §

960(b)(1)(B) (ii).
In violation of 46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C. § 2, and 21

U.S.C. § 960(6)(1)(B) (i).
FORFEITURE
1. The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to the provisions of 21 U.S.C. §881, 46 U.S.C. §
70507, and 28 U.S.C. § 2461(c).
2. Upon their conviction of any of the violations alleged in Counts One

or Two of this Indictment, in violation of 46 U.S.C. § 70503, the defendants,
Case 8:19-cr-00162-SCB-CPT Document1 Filed 04/11/19 Page 3 of 5 PagelD 3

ANGEL ABEL QUIJIJE-MERO, and
CARLOS ARMANDO BAILON-MERO,,

shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C.

§ 881(a), and 28 U.S.C. § 2461(c), any and all property described in 21 U.S.C.

§ 881(a), including but not limited to:

a. Property furnished or intended to be furnished in exchange for
a controlled substance;

b. Property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such
violations; and

c. All moneys and conveyances used or intended to be used to
commit, or to facilitate the commission of the alleged offense.

3. If any of the property described above, as a result of any act or

omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with a third
party,

has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or,

has been commingled with other property, which cannot be
divided without difficulty;
Case 8:19-cr-00162-SCB-CPT Document1 Filed 04/11/19 Page 4 of 5 PagelD 4

the United States of America shall be entitled to forfeiture of substitute property

under the provision of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
Forégerg6n
MARIA CHAPA LOPEZ
United States Attorney

Michael C. Baggé-Hernandez
Assistant United States Attorney

cardi (Lai,

Joseph K. Ruddy
Assistant United States Attorney
Chief, Transnational Organized Crime Section

 
FORM OBD-34
April 19

Case 8:19-cr-00162-SCB-CPT Document1 Filed 04/11/19 Page 5 of 5 PagelD 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
VS.

ANGEL ABEL QUIJIJE-MERO, and
CARLOS ARMANDO BAILON-MERO

 

INDICTMENT

Violations: 46 U.S.C. §§ 70503(a) and

70506(a) and (b)
A true (pe

Foreperson

 

Filed in open court this 11th day

of April 2019.

 

Clerk

 

Bail $
